Title: From David Cobb to Charles Stewart, 22 September 1782
From: Cobb, David
To: Stewart, Charles


                  
                     
                     SirHead Quarters Septr 22d 1782
                  
                  The Commander in Chief, requests you to supply Capt. Pray’s Post at Nyack, with Salt Provisions, if it can be made convenient; as that post is under great disadvantges in drawing fresh Provisions.  I am Sir Your Most Obedt Servt
                  
                     David Cobb Lt Colo.
                     Aid de Camp
                  
               